 Case 1:18-cr-00538-MKB Document 33 Filed 01/30/20 Page 1 of 3 PageID #: 173




                                                             January 30, 2020

VIA ECF
The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Ng Chong Hwa a.k.a Roger Ng, 18 Cr. 538 (MKB)

Dear Judge Brodie:

        We represent Roger Ng in the above-referenced case and write in advance of tomorrow’s
status conference to advise the Court that counsel plans to discuss (i) ongoing discovery and (ii) a
reasonable adjournment of the motion schedule and trial date. Counsel has been in an ongoing
dialogue with the government on these issues.

       1. Ongoing Discovery

        Since July 31, 2019, the government has produced five substantial discovery productions
totaling 1,225,448 records. Over 3,000 of these records are audio recordings, for which the
government has corresponding transcripts for 41 of the thousands of recordings. The government’s
last two productions (on December 23, 2019 and January 13, 2020) totaled 281 gigabytes.
Unfortunately, our vendor was unable to load these productions to our database with the load file
the government provided. We have had ongoing discussions with the government, their technology
team and our vendor. The government provided us with updated load files last night and we are in
the process of loading this voluminous discovery to our database. Because the government’s
 Case 1:18-cr-00538-MKB Document 33 Filed 01/30/20 Page 2 of 3 PageID #: 174




“investigation is ongoing,” we continue to be in receipt of more discovery as the government
obtains it. (Ex. 1: 11/22/19 Tr. at 4.)

       2. Motions and Trial Schedule

       Currently, motions are due on February 7, 2020 and trial is scheduled for May 11, 2020.
Due to the recent voluminous discovery consisting of over 300GB that counsel has not yet
reviewed for the reasons stated, counsel plans to request an adjournment of both the motion
schedule and the trial date. Aside from the voluminous discovery, another disruptive factor is that
counsel made plans—then cancelled—a trip to Southeast Asia in February. As we stated to the
Court at the last appearance:

               The most challenging issue is that most of the important actions took place
       overseas. So that raises challenges in terms of making sure that we get the right
       documentary evidence that we’re going to need for the trial, if there are witnesses
       that are abroad.

               So I think that the majority of the motion practice is going to be, with that
       in mind, the possibility of Rule 15 depositions of witnesses who might be abroad,
       different avenues that we might want to pursue to try to get the documents that are
       abroad.

(Ex. 1: 11/22/19 Tr. at 5.) We further advised the Court that “there’s important evidence overseas
that we are still trying to get our hands on…I see that being really the crux of it.” (Id.) We have
not made a trip to Asia between the last date and the present because it was important to first
review the government’s latest discovery disclosure, consisting of what we expect to be important
documentation from various MLATs and other sources, and which, due to technological reasons,
is only about to be reviewable to us on our platform.

        Given the timing of the government’s discovery, we planned on commencing our
investigation in Southeast Asia in February 2020. As is well-known, the dire health care situation
impacting Southeast Asia and travel to and from there makes this trip objectively unadvisable.

        Based on the status of ongoing discovery and the current challenges associated with
conducting witness and documentary investigation in Southeast Asia, we do intend to ask the Court
for a reasonable adjournment of the motions and trial date at tomorrow’s conference.



                                                 2
 Case 1:18-cr-00538-MKB Document 33 Filed 01/30/20 Page 3 of 3 PageID #: 175




      We thank the Court for your attention and consideration.


                                                         Sincerely,



                                                         Marc A. Agnifilo, Esq., Of Counsel
                                                         Teny R. Geragos, Esq.
                                                         Jacob Kaplan, Esq.

cc:   AUSAs Kasulis, Smith and Rolle (via ECF)




                                              3
